Citation Nr: 1757912	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hypertension, to include claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypothyroidism, to include claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the RO. 

The Veteran testified at a Board video-conference hearing held in April 2015 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to comply with VA's duty to assist in obtaining relevant and identified medical records and to afford the Veteran a VA examination to assess his claims.    

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension and hypothyroidism whose records have not been obtained. Advise the Veteran to sign the appropriate authorization forms. Obtain and associate any outstanding pertinent records with the electronic claims file. 

A specific request must be made for copies of medical treatment records that are part of the Veteran's employment personnel file with the Plymouth, Connecticut Police Department. Do not associate duplicate records with the file.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. Schedule the Veteran for VA examination to determine the etiology of the claimed hypertension. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran's current hypertension onset during his period of service.  

 (B) Whether the Veteran's current hypertension was CAUSED OR AGGRAVATED (permanent worsening) by service-connected PTSD.

If aggravation of any hypertension by service-connected PTSD is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The October 1970 service separation examination reflects that the Veteran's blood pressure reading was 150/100. Summary of defects and diagnoses documents high blood pressure.

*May 1996 physician statement reflects that the Veteran has severe hypertension that had been difficult to control. The physician noted that the Veteran's hypertension was multifactorial but stress was playing a role.

*May 1996 physician statement reflects that the Veteran has uncontrolled hypertension. The physician found that further tests were needed to rule out a possible underlying physical problem as the source of the hypertension.

*September 1996 private treatment record documents diagnosis of significant stage IV hypertension with possible underlying depression.

*July 1999 private treatment record reflects, in pertinent part, that the Veteran has a form of PTSD complicating [the treatment provider's] ability to control his hypertension. The assessment was probable anxiety and PTSD complicating therapy of hypertension

*October 1999 private treatment record reflects that the Veteran has severe hypertension.

*October 1999 private treatment record reflects that the Veteran was hospitalized after experiencing an episode of hypotension while attending the hospital for phlebotomy. The examiner noted that the Veteran was taking Ativan for his anxiety disorder which probably led to a marked reduction in blood pressure. The Veteran reported significant stress with work as well as stress associated with thinking about particular events at work. The assessment was "hypertension, remains somewhat high."

*April 2013 VA examination reflects diagnosis of hypertension (date of onset 1996). The examiner concluded, "I cannot resolve whether the Veteran's currently diagnosed hypertension is related to or caused by report of high blood pressure upon exit from service without resorting to mere speculation." The examiner explained that the Veteran had one recorded blood pressure reading that was elevated and in order to establish a diagnosis of hypertension two readings five minutes apart, taken on three separate days was required. The Veteran did not establish a confirmed diagnosis of hypertension during service due to an incomplete evaluation. 

*During the April 2015 Board hearing, the Veteran testified that multiple medical professionals commented on the relationship between his PTSD and hypertension and indicated that symptoms of his PTSD could be causing or aggravating his hypertension. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Schedule the Veteran for VA examination to determine the etiology of the claimed hypothyroidism. The claims file should be made available to the examiner for review. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
(A) Whether the Veteran has current hypothyroidism that onset during his period of service.  

 (B) Whether the Veteran's current hypothyroidism was CAUSED OR AGGRAVATED (permanent worsening) by service-connected disability (coronary artery disease, PTSD, tinnitus, hearing loss or any other disability found to be service-connected).

If aggravation of any hypothyroidism by service-connected disability (coronary artery disease, PTSD, tinnitus, hearing loss or any other disability found to be service-connected) is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The October 1999 private treatment record documents assessment, in pertinent part, of history of hypothyroidism.

*November 2012 VA PTSD examination reflects Axis III (medical) diagnosis of, in pertinent part, hypothyroidism.

*During the April 2015 Board hearing, the Veteran testified that his treating physician indicated to him that hypertension and hypothyroidism usually exist "hand-in-hand." 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing all indicated development, readjudicate the claims on appeal. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




